The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Current Status of Claims
This action is a response to the communication of March 31, 2021. Claims 1-20 are currently active in the application.

Information Disclosure Statement
The information disclosure statement (IDS)s submitted on March 31, 2021 was filed on filing date of the instant application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103   
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.


Claims 1 -9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sandara-Rajan et al. (US Patent Publication Application 2015/0363012 A1) in view of Black (US Patent Publication Application 2002/0025062 A1).
	In regard of claim 1, Sandara-Rajan et al. disclose an input device comprising: a housing having a transmissive portion (See at least Figures 1 and 6 of Sandara-Rajan et al. disclose the input device (102) which comprises a housing and transmissive portion (602, 610) and paragraph [0048]); a communicator in the housing and configured to exchange a signal externally (See at least Figures 1, 6 and 8 of Sandara-Rajan et al. illustrating communicator (604, 610) which illustrates the input device (102) communicating externally to computing device (104) as discussed [0029-0030]); a pressure sensor in the housing along an inner circumferential surface of the housing (See at least Figure 6 of Sandara-Rajan et al. illustrating a pressure sensor (110) located in the housing of the device (102)); and a measurement sensor in the housing ( at least Figure 6 of Sandara-Rajan et al. illustrating a measurement sensor (506)).  
	However, the reference to Sandara-Rajan et al. does not specifically show that measurement sensor in the housing is facing the transmissive portion.
	In the same field of endeavor, Black discloses an input device (15) as shown in Figure 16 wherein measurement sensor (X,Y,Z force sensors) is facing the transmissive portion (transmitter) as also discussed in paragraphs [0102-0105].  

	In regard of claim 2, Sandara-Rajan et al. and Black further disclose the input device of claim 1, wherein a portion of the pressure sensor facing the transmissive portion has an opening (See at least Figures 2A-2B, 16 of Black illustrating the input device (PEN) wherein a portion of the pressure/force sensor faces transmitter).
	In regard of claim 3, Sandara-Rajan et al. and Black further disclose the input device of claim 1, wherein a portion of the housing facing the pressure sensor includes rubber or plastic (See at least paragraph [0102] of Black discussing plastic used for housing).
	In regard of claim 4, Sandara-Rajan et al. and Black further disclose the input device of claim 1, further comprising a support part spaced apart from the inner circumferential surface of the housing with the pressure sensor therebetween (See at least Figure 2B of Black illustrating support part spaced from inner surface with the pressure/force sensor therebetween).
	In regard of claim 5, Sandara-Rajan et al. and Black further disclose the input device of claim 4, wherein the support part comprises a first portion having a shape conforming to a shape of the inner circumferential surface of the housing and a second portion surrounded by the first portion and reinforcing the first portion (See at least Figures 2A-2B of Black illustrating a shape of the inner surface of the input device (15)).
	In regard of claim 6, Sandara-Rajan et al. and Black further disclose the input device of claim 1, wherein the pressure sensor is a film-type pressure sensor and is 
	In regard of claim 7, Sandara-Rajan et al. and Black further disclose the input device of claim 1, wherein the pressure sensor is transparent (See at least paragraph [0098] discussing transparent sensors are used).
	In regard of claim 8, Sandara-Rajan et al. and Black further disclose the input device of claim 1, wherein the measurement sensor comprises a light emitter configured to provide light and a light receiver configured to detected reflected light (See at least paragraphs [0102-0104] of Black discussing optical type of sensor).
	In regard of claim 9, Sandara-Rajan et al. and Black further disclose the input device of claim 8, wherein the light emitter comprises at least one of an infrared light source for emitting infrared light or a red light source for emitting red light, and the light receiver is a photodiode (See at least paragraph [0147] of Black discussing infrared light source).
	In regard of claim 12, Sandara-Rajan et al. and Black further disclose the input device of claim 1, wherein the input device is an active pen, and the communicator is configured to receive an uplink signal from an external source and to output a downlink signal (See at least Figures 1-2 of Sandara-Rajan et al. illustrating uplink/downlink (112) communicated between an external source (104) and input device (102) as discussed in paragraph [0030]) .
Claims 10, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sandara-Rajan et al. (US Patent Publication Application 2015/0363012 A1) in view 	.
	In regard of claim 10, Sandara-Rajan et al. and Black further disclose the input device of claim 1, wherein the measurement sensor is a photoplethysmography sensor (See at least paragraphs [0098, 0102] of Black discussing optical sensors used for detection of biometric data).
	However, the combination of Sandara-Rajan et al. and Black does not show the input device configured to measure at least one of a blood pressure, oxygen saturation, or heart rate of a user.
	In the same field of endeavor, Huizar et al. disclose sensors placed in the body of a stylus which could detect blood pressure, heart rate and oxygen saturation as discussed in paragraphs [0025, 0033].
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to use sensor of Huizar et al. with device of Sandara-Rajan et al. and Black et al. in order to detect biological signs of a user.
	In regard of claim 13, Sandara-Rajan et al. and Black further disclose an interface device comprising: a display device comprising a display layer and a sensor layer on the display layer (See at least Figures 1-2 of Sandara-Rajan et al. illustrating an interface device with a display (104) as discussed in paragraphs [0030-0031]) and an input device configured to receive an uplink signal from the sensor layer and to output a downlink signal to the sensor layer, wherein the input device comprises a measurement sensor and a pressure sensor configured to measure a blood pressure of a user (See also rejection of claims 1, 10, 12 provided above).

	In regard of claim 14, Sandara-Rajan et al. and Black further disclose the interface device of claim 13, wherein the input device comprises: a housing having a transmissive portion; a support part in the housing; a communicator in the housing and configured to receive the uplink signal and to transmit the downlink signal; and an electrode electrically connected to the communicator, wherein the pressure sensor and the measurement sensor are in the housing (See rejection of claims 1, and 12 provided above).
	In regard of claim 15, Sandara-Rajan et al. and Black further disclose the interface device of claim 14, wherein the measurement sensor faces the transmissive portion (See rejection of claim 1 provided above).
	In regard of claim 16, Sandara-Rajan et al. and Black further disclose the interface device of claim 14, wherein the pressure sensor is arranged along an inner circumferential surface of the housing, and an opening is defined in a portion of the pressure sensor facing the transmissive portion (See rejection of claim 2 provided above).
	In regard of claim 17, Sandara-Rajan et al. and Black further disclose the interface device of claim 14, wherein the pressure sensor is between the housing and the support part, and the support part comprises a first portion having a shape conforming to a shape of an inner circumferential surface of the housing and a second portion surrounded by the first portion and reinforcing the first portion (See rejection of claim 5 provided above).

claim 18, Sandara-Rajan et al. and Black further disclose the interface device of claim 14, wherein a portion of the housing facing the pressure sensor includes rubber or plastic (See rejection of claim 3 provided above).
	In regard of claim 19, Sandara-Rajan et al. and Black further disclose the interface device of claim 13, wherein the measurement sensor comprises a light emitter configured to provide light and a light receiver configured to detected reflected light, wherein the light emitter comprises at least one of an infrared light source for emitting infrared light or a red light source for emitting red light, and the light receiver is a photodiode (See rejection of claim 8-9 provided above).
	In regard of claim 20, Sandara-Rajan et al. and Black further disclose the interface device of claim 13, wherein the pressure sensor is a film-type pressure sensor and is flexible (See rejection of claim 6 provided above).
Claim 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sandara-Rajan et al. (US Patent Publication Application 2015/0363012 A1) in view of Black (US Patent Publication Application 2002/0025062 A1) and further in view of Silverbrook et al. (US Patent Publication 6,454,482)
	In regard of claim 11, Sandara-Rajan et al. and Black further disclose the input device of claim 1. 
	However, the combination of Sandara-Rajan et al. and Black does not specifically shows a display configured to display information obtained from the pressure sensor and the measurement sensor.

Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to use the display of Silverbrook et al. with device of Sandara-Rajan et al. and Black et al. in order to indicated the information detected by sensors.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
U.S. Patent Publication Application2015/0346890 A1 to Zachut
U.S. Patent Publication Application 2019/0384402 A1 to Zimmerman et al. 
U.S. Patent Publication Application 2020/0089340 to Russcher et al. 
U.S.  Patent Publication Application 2017/0180988 to Kim.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olga V. Merkoulova whose telephone number is ((571)270-7796.  The examiner can normally be reached on Mon-Fri. from 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 
/OLGA V MERKOULOVA/Primary Examiner, Art Unit 2692